DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/068663 07/10/2018
FOREIGN APPLICATIONS
EP 17180730.8 07/11/2017
EP 18152304.4 01/18/2018
	Claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are “use” claims.  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.  See MPEP 2173.05(q).

Claims 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a saponin of formula (I), which is a product of nature because it is obtained from Gypsophila elegans M. Bieb.  The saponin is structurally unchanged from the naturally occurring counterpart, so it is not markedly different (Step 2A, prong one).  This judicial exception is not integrated into a practical application (step 2A, prong two) because it does not include any additional elements other than the judicial exception.  The preamble “for use in therapy or diagnostics by an in-vivo delivery of a nucleic acid, a lipid, a peptide and/or a protein to a human or animal” is an intended use which does not structurally limit the claim.  “wherein the saponin is applied” in claim 6 is not an active method step, and furthermore the claim is a product claim and not a method claim.  The claim(s) does/do not include additional elements (Step 2B) that are sufficient to amount to significantly more than the judicial exception because the claim does not include any additional elements.

Claim Rejections - 35 USC § 112
Claims 1-2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 merely recites the use of a product without any active positive steps delimiting how the use is actually practiced.  See MPEP 2173.05(q).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 2 depends from claim 1 and also does not recite any active positive steps.
Claim 6 is a product claim which recites a passive method step “wherein the saponin is applied.”  A product and process in the same claim is indefinite under 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(p).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad (Helvetica Chimica Acta – Vol. 87 (2004), cited on IDS).
Haddad teaches compound 1 on page 74, which is a compound of claimed formula (I) where two R2s are acetyl at C3 and C4 and the other R2 is H, and R1 is a xylose residue bonded with its C1 atom to the corresponding xylose residue.  See also the names of the compounds in the abstract.
The preamble “for use in therapy or diagnostics by an in-vivo delivery of a nucleic acid, a lipid, a peptide and/or a protein to a human or animal” expresses an intended use which does not structurally limit the claim.  The limitation “wherein the saponin is applied” in claim 6 is not an active method step, and furthermore the claim is a product claim and not a method claim, so “wherein the saponin is applied” is not given weight as a method step.
  
Conclusion
Claims 1-6 are rejected.  Claims 7-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623